Citation Nr: 1219235	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-30 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a septectomy, to include a post-operative scar, deviated septum, and chronic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, that granted service connection for a post-operative septectomy scar for deviated septum, and assigned a noncompensable rating, effective May 23, 2008.  In January 2012, the RO issued another rating decision increasing the evaluation to 10 percent, effective May 23, 2008.  The Veteran since has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that receiving a higher rating, but less than the highest possible rating, does not abrogate an appeal unless the Veteran expressly indicates he is satisfied with the new rating he received).  In May 2012, a hearing was held before the undersigned Veterans Law Judge.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

At his personal hearing in May 2012, the Veteran testified that he was treated for his nasal disability at the Providence VA Medical Center (VAMC) three weeks ago.  These records should be obtained in compliance with VA's duty to assist.

As the case must be remanded for the foregoing reason, the Veteran should also be scheduled for a VA examination to assess the current severity of his residuals of a septectomy, to include a post-operative scar, deviated septum, and chronic rhinitis, and efforts should be undertaken to ensure that his complete treatment records from John M. Tarro, M.D. have been obtained.

Accordingly, this matter is REMANDED for the following actions:

1.  Obtain and associate with the claims file copies of the Veteran's treatment records for his residuals of a septectomy, to include a post-operative scar, deviated septum, and chronic rhinitis from John M. Tarro, M.D., dated from May 2008 forward.

2.  Obtain and associate with the claims file copies of the Veteran's treatment records for his residuals of a septectomy, to include a post-operative scar, deviated septum, and chronic rhinitis from the Providence VAMC, dated from November 2010 forward.

3.  Thereafter, schedule the Veteran for a VA ear, nose, and throat examination.   The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.

The examiner should identify all current residuals of the Veteran's residuals of a septectomy, to include a post-operative scar, deviated septum, and chronic rhinitis.



The examiner should indicate whether the Veteran has rhinoscleroma, polyps, and/or obstruction of the nasal passage(s).  If there is obstruction, the amount/percentage should be described.  

The examiner should also indicate whether or not the Veteran has a post-operative scar, and if so, describe the scar in detail.

A rationale for any opinion expressed should be provided.

4.  Review the medical opinion/report obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, should return the case to the examiner for completion of the inquiry.

5.  Finally, readjudicate the claim of entitlement to an initial rating in excess of 10 percent for residuals of a septectomy, to include a post-operative scar, deviated septum, and chronic rhinitis.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




